IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-20556
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

CHRISTOPHER LEMOSES JOHNSON,

                                         Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. H-00-CR-891-1
                       --------------------
                         October 29, 2002
Before DeMOSS, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Christopher Lemoses Johnson appeals his conviction and

sentence for being a felon in possession of a firearm in

violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2).     Johnson

argues that his conviction under 18 U.S.C. § 922(g)(1) must be

reversed because it is unconstitutional to convict a defendant

under that statute when the firearm’s only connection with

interstate commerce was that at some point in the past it crossed

state lines.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-20556
                               -2-

     This court has repeatedly rejected constitutional challenges

to 18 U.S.C. § 922(g)(1) convictions, concluding that the

interstate commerce element is satisfied by the possession of a

firearm that was manufactured in a different state or country.

See United States v. Cavazos, 288 F.3d 706, 712 (5th Cir. 2002),

cert. denied, (U.S. Oct. 7, 2002) (No. 02-5348);   see also United

States v. Daugherty, 264 F.3d 513, 518 (5th Cir. 2001), cert.

denied, 534 U.S. 1150 (2002).   Thus, Johnson’s argument fails.

The conviction is AFFIRMED.

     AFFIRMED.